Citation Nr: 1643821	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  09-02 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for status post right knee repair with residuals of pain and mildly decreased range of motion (right knee disability). 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1992 to September 1994 with the United States Navy.  The Veteran further served with the United States Army Reserves from August 2005 to December 2005, and with the United States Army from March 2006 to September 2007 and November 2008 through November 2009.  The Veteran re-entered active duty in February 2016. 

This appeal comes to the Board of Veterans' Appeals ("Board") from a June 2008 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Buffalo, New York (hereinafter Agency of Original Jurisdiction ("AOJ")).  Jurisdiction of the Veteran's appeal now resides with the RO in Phoenix, Arizona. 

This matter has previously been before the Board.  In July 2015, the Board remanded this issue in order for the Veteran to be provided with a new VA medical examination for his right knee disability.  That examination having been completed, the claim is once again before the Board for further appellate consideration.  Unfortunately, as will be discussed in greater detail below, the Board finds that an additional remand is required.

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  The VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for an increased initial rating of his right knee disability.  Following the Board's July 2015 Remand, the Veteran was provided a VA examination for his right knee disability in April 2016.  Although this examination was fairly recent and contemporaneous in time, the Board finds the examination was not fully adequate.  Specifically, subsequent to the April 2016 VA knee examination, the Court in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  

A review of the claims file reveals that neither the April 2016, April 2014, or May 2013 VA knee examinations, nor VA or private treatment records dated from 2008 to 2016 demonstrate range of motion testing for both knees in passive motion, weight-bearing, and nonweight-bearing situations.  In short, these VA knee examinations were inadequate.  Thus, at present, none of the medical evidence of record fully satisfies the requirements of Correia and 38 C.F.R. § 4.59.  

As such, a new VA knee examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected right knee disability.  In order to comply with the Correia case, it is requested that the VA examiner test the range of motion for both knees in active motion, passive motion, weight-bearing, and nonweight-bearing situations.  If such testing cannot be performed, the examiner must explain why such testing could not be performed.

As the appeal is already being remanded for a new VA examination, the Board notes that the Virtual VA e-folder does not contain any treatment records dated after January 2014.  If the Veteran has since received additional relevant VA treatment, these records should be obtained.  Furthermore, the Board notes the records from the Veteran's right knee surgery are not presently associated with the claims file.  The Veteran's right knee surgery was conducted in Ft. Sam Houston in 2007.  The VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. §5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  Therefore, the AOJ should obtain and associate with the claims file the any outstanding VA medical records, assuming they are adequately identified by the Veteran after any necessary clarification.  

On a side note, it appears from the record that the Veteran returned to active duty on February 10, 2016.  The VA's Office of General Counsel held in VAOPGCPREC 10-2004 (Sept. 21, 2004) that a veteran's reentry on active duty would not provide a basis for denying the veteran's claim without taking the required action.  The General Counsel advised that in cases where a veteran reenters active duty while claims for VA benefits are pending, VA necessarily may defer its action on the claim until such time as the required actions can be taken.  More importantly, the General Counsel concluded that VA generally may not deny a claim solely because the claimant's return to active duty temporarily prevents VA from conducting an examination.  See VAOPGCPREC 10-2004, pages 5-9.  Given that it is unclear based on a review of the Veteran's claims file whether he has been released from active duty, or when he will be released, consideration of the Veteran's increased rating claim should be deferred until all the requested development in this remand can be performed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the following VA treatment records and associate them with the claims file, contacting the Veteran if necessary for any clarification required to identify certain records:

(A)  VA treatment records from the Phoenix VA Medical Center dated from February 2015;

(B)  VA treatment records from the Tennessee Valley Healthcare System, dated from June 2016;

(C)  VA or Federal treatment records from the Ft. Sam Houston Facility regarding the Veteran's right knee meniscectomy in 2007.

All attempts to secure these records, and any response received, must be documented in the claims file.  If no VA treatment records are available, a response to that effect is required and should be documented in the file.

2.  After any additional records are associated with the claims file, the AOJ should secure the appropriate VA knee examination to ascertain the current severity and manifestations of the Veteran's service-connected right knee disability.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examination should include a statement as the effect of the Veteran's service-connected right knee disability on the Veteran's occupational functioning and daily activities.  The VA examiner should provide a complete rationale for any opinions provided.

In particular, in order to comply with the Court's recent precedential decision in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the VA knee examination must include range of motion testing for both knees in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the VA examiner is unable to conduct all the required testing or concludes that certain aspects of the required testing are not necessary or are not relevant for the knees, he or she should clearly explain why that is so.

3.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA knee examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA knee examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled VA knee examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the increased rating issue on appeal for the right knee.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


